 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement, or (2) to require K. J. Swisher to cease doing businesswith Stockton Plumbing Co.Los ANGELES BUILDING & CONSTRUCTIONTRADESCOUNCIL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)PLUMBERS & PIPEFITTERSLOCALNo. 398,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 849 South Broadway, Los Angeles, California, Telephone No.Richmond 9-4711, Extension 1031, if they have any question con-cerning this notice or compliance with its provisions.DuBois Chemicals,Inc.andUnited Packinghouse,Food & AlliedWorkers, AFL-CIO, Local398.CasesNos. 16-CA-1637 and16-CA-1665.August 20, 1963DECISION AND ORDEROn June 10, 1963, Trial Examiner Morton D. Friedman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Interme-diate Report.The Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended a dismissal of those allegations.Thereafter, the Re-spondent filed exceptions to the Intermediate Report and the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed,.Therulings are hereby affirmed.The Board has considered the Interme-diate Report and the entire record in these cases, including the ex-144 NLRB No. 13. DuBOIS CHEMICALS, INC.57ceptions and the General Counsel's brief, and hereby adopts thefindings, conclusions,and recommendations of theTrial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.2'As we have found that by discharging James Shans and Judge McGee the Respondentdid not engage in discriminatory conduct within the meaning of Section 8(a)(1) and (3)of the Act, we find it unnecessary to pass upon the defense of the Respondent that suchmatters wereres 9udicatabecause the United States District Court for the Northern Dis-trictofTexas, in a civil contempt proceeding instituted by the General Counsel, hadfound that Shans and McGee were discharged for cause.2The Appendix attached to the Intermediate Report is hereby amended in the followingmannerThe second full paragraph shall read*WE WILL NOT In any like or related manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, to join, orassist any labor organizations, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any or all such activities.The following paragraph shall read:All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed March 29 and May 25, 1962, by United Packinghouse, Food &AlliedWorkers, AFL-CIO, Local 398, herein called the Union, the General Counselfor the National Labor Relations Board, herein called the Board, by the RegionalDirector for the Sixteenth Region, issued his order consolidating cases and his com-plaint dated January 18, 1963, against DuBois Chemicals, Inc., herein called theRespondent or the Company, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Sec-tion 8(a)(3) and (1) and Section 2(6) and (7) of the National Labor RelationsAct (61 Stat. 136), herein called the Act.The Respondent's answer to the com-plaint denied the allegations of statutory violations therein.Copies of the complaint,the charges, the order consolidating cases, and notice of hearing were duly servedupon all of the parties.Pursuant to notice, a hearing was held at Dallas, Texas, on March 19 and 20, 1963,before Trial Examiner Morton D. Friedman.All parties were represented by coun-sel.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence was afforded all parties.The parties waived oral argument.After the close of the hearing the General Counsel and the Respondent filed briefswhich have been duly considered.Upon the entire record in the case, and from my observation of the witnesses,'Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAt all times material herein, the Respondent, a Delaware corporation, maintainedan office and plant in the city of Dallas, Texas, and various other plants, places ofIUnless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his demeanoras I observed it at the time the testimony was given.CfRetail Clerks InternationalAssociation AFL-CIO, Local 219 (National Food Stores, Inc ),134 NLRB 1680, foot-note3; Bryan Brothers Packing Company,129 NLRB 285 To the extent that I indicatethat I do not rely upon or reject in part or entirely the testimony of any given witness, itismy intent thereby to indicate that such part or whole of the testimony, as the case maybe, is discredited by me.Jackson Maintenance Corporation,126 NLRB 115, footnote 1,enfd 283 F. 2d 569 (C.A. 2). 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness,warehouses,and other facilities in the States of Ohio and New Jersey,whereitwas engaged in and is engaged in the manufacture,sale, and distributionof cleaning compounds and related products.The Dallas plant is the only plantinvolved in this proceeding.During the year immediately preceding the issuance ofthe complaint herein, the Respondent purchased, transferred, and delivered to itsDallas, Texas, plant, cleaning compound components and other goods and materialsvalued in excess of $50,000, which goods and materials were transported to thesaid plant directly from States of the United States other than the State of Texas.It is admitted,and I find,that the Respondent is engaged in commerce within themeaning of the Act, and that it will effectuate the policies of the Act to assert juris-diction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDUnited Packinghouse,Food & Allied Workers,AFL-CIO, Local398, the Unionherein,is conceded to be a labor organization within the meaning of the Act, andI so find.as. THE UNFAIRLABOR PRACTICESA. Background and issuesThe primaryissuespresented are (1) whether the Respondent discriminatorilydischarged James Shans and Judge McGee or whether the discharges were for cause,(2) whether Plant Manager Ronnie Robbins interfered with, restrained, and coercedemployees in the exercise of their Section 7 rights, and (3) whether a judgment ofa United States district court dismissing a civil contempt proceeding brought againstthe Respondent by the General Counsel for alleged violation of a 10(j) injunctionorder isres judicataas to the alleged discriminatory discharge issues of the instantcase.In an earlier case,2 the Board found that the Respondent in September 1961 haddiscriminatorily laid off 7 of its employees and discriminatorily discharged 10 ofitsemployees who walked out in protest of the discriminatory layoffsAfter thecomplaint in that action was filed, the General Counsel sought and obtained an in-junction pursuant to Section 10(j) of the Act in the United States district court. Thecourt ordered the Respondent to reinstate all of these employees and to cease discrim-inatorily terminating employees' employment pending the Board's decision in the maincase which was then pending before the Board.While the injunction was still ineffect and the earlier case was still before the Board, the Respondent again dischargedJudge McGee and James Shans. As a result of this action, the General Counsel in-stituted a proceeding to have the Respondent adjudged in civil contempt for violat-ing the court's injunction order.The court refused to find Respondent in contempt.In its order dismissing the contempt proceeding the court recited a finding thatMcGee and Shans had been discharged for cause. It is this order which has beencited by the Respondent in its defense ofres judicata.B. The defense ofres judicataBecause this defense, if meritorious, would obviate the necessity of making find-ings on the merits as to the unlawful discharge allegations, it is necessary that it bedisposed of as a threshold matter before the merits can be considered.As heretofore noted, the Shans and McGee discharges, which are the prime sub-jects of this proceeding, were also part of the subject matter of the contempt proceed-ing brought by the General Counsel in support of the 10(j) injunction order whichwas ancillary to the earlier Board case. In the contempt proceeding, testimony wasgiven as to the circumstances under which Shans and McGee were discharged .3After the taking of the testimony, the court signed an order 4 in which it held inpertinent part, "the discharge ofShans . . . McGee, was for cause, and theevidence fails to show that such discharge was for the purpose of discouraging theUnion."The order further reads in part:2DuBoisChemicals, Inc.,140 NLRB 1033The transcript of the record before the district court was not submitted in this caseexcept with regard to two witnessesAccordingly, I cannot determine whether -the samewitnesses testified before the district court as in the present proceeding and I cannot de-termine whether the matters to which each witness testified were the same in bothproceedings4Edwin A. Elliott, Reg Dir. v. DuBois Chemicals, Inc,201 F. Supp. 1 (D C N. Tex ). DuBOIS CHEMICALS, INC.59The evidence fails to show the Respondent is in contempt of the Order ofthis Court.IT IS THEREFORE, ORDERED that Respondent is not guilty of violating theOrders of this Court and the contempt proceedings are hereby dismissed andall relief sought by Petitioner is denied.The Respondent contends that this foregoing quoted matter demonstrates that thecourt had before it the same issues which are before the Board in the case at bar,and that the court's ruling that the discharges were for cause is diapositive of thepresent issues; that, therefore, the complaint insofar as it applies to McGee andShans should be dismissed. I do not agree.The general rule with regard to the principle ofres judicatahas been held to bethat:Any right, fact, or matter in issue and directly adjudicated, or necessarily in-volved in the determination of an action before a competent court in which ajudgment or decree has been rendered upon the merits, is conclusively settled bythe judgment therein and cannot again be litigated between the same partiesand their privies, whether the claim, demand, purpose, or subject matter of thetwo suits is the same or not.5However, where the forums hearing the similar issues are charged by law withseparate exclusive responsibilities, the judgment of one is not necessarily binding onthe other.Thus it has been held that the decision of the Board that a union had notengaged in an unlawful secondary boycott did not preclude a United States districtcourt from finding in a damage suit brought under Section 303 of the Act by theallegedly wronged employer, that an unlawful secondary boycott had been undertakenby the Union.6 The court of appeals in that case, in affirming the district court, alludedto its affirmance of the inconsistent Board decision and said, ". . . under our existingsystem of courts, juries, administrative agencies, and appellate review, such findings,even though inconsistent, are not invalid, and one does not destroy the other .7Moreover, it has long been recognized that district court proceedings under Sec-tion 10(1) and (j) of the Act, such as the injunction proceeding in the earlier casewith which we are here concerned, have no binding effect whatever on the Boardin a proceeding on a complaint filed by the General Counsel. The proceeding beforethe district court is merely ancillary and the decision in such proceeding is notresjudicataupon the final hearing in a complaint case before the Board, because in anapplication for interlocutory and temporary relief under Section 10(j) or 10(1), thecourt does not undertake to pass upon the merits of the principal controversy 8But, the Respondent maintains that the contempt proceeding in which the natureof Shans' and McGee's discharges were litigated was other than a mere ancillaryproceeding and was, rather, a final adjudication.The answer to this is threefoldFirst, the contempt proceeding was basically brought in aid of the injunction pro-ceeding.The inherent power of a court to enforce its orders by contempt is the veryessence of the force of the order, otherwise the order would be an empty ukase.Therefore, the nature of the contempt proceeding, indeed, the issue before the court,was not a determination of whether Shans and McGee were unlawfully discharged,but, rather whether the court's injunction order was violated.Under these circum-stances, the contempt proceeding can have no more dispositive effect on the issuesof the present complaint proceeding before the Board than the 10(j) proceeding fromwhich the contempt proceeding derived its vitality. In a very real sense, therefore,the finding in the order of the court in the contempt proceeding that Shans and McGeewere discharged for cause is dictum.Secondly, the quantum of proof necessary to establish civil contempt is "clear andconvincing evidence."Necessarily, the court in the contempt proceeding found that5N L R.B. v. Brown and Root, Inc, et at.,203 F. 2d 139 (C A. 8), citingHenderson vUnited States Radiator Corporation,78 F. 2d 674-675 (C.A. 10) ;Tait v.WesternMaryland RailwayCo., 289 U.S. 620, 624-626.6United Brick & Clay Workers of America v. Deena Artware, Inc.,198 F. 2d 637, 642-643 (C.A 6).7 Ibid.9Evans v. International Typographical Union (American Newspaper PublishersAssn ),76 F Supp 881, 885 (D C. Ind);Denver Building and Construction Trades Council et at(The Grauman Company),82 NLRB 93, 94, set aside 186 F. 2d 326 (C A D C ), reversedand case remanded 341 U.S 675;Alamo Express, Inc, and Alamo Cartage Company,127NLRB 1203;Local 50, Bakery and Confectionery Workers International Union, AFL-CIO(Arnold Bakers, Inc.),115 NLRB 1333, 1334. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel had failed to meet this burden.However, in a complaint pro-ceeding before the Board, the quantum of proof necessary is only "a preponderanceof the evidence"-not asheavy a burden.Therefore, it is entirely possible thatalthough the General Counsel could not muster sufficient evidence to establish hisburden before the district court, the evidence he may present before the Board mightbe sufficient to meet and satisfy the lesser burden.Lastly, to hold other than that the contempt proceeding was merely a part of thetemporary injunctive relief provided in the Act by Section 10(j) would contravenethe provisions of Section 10(a) of the Act which vests in the Board exclusive powerto determine unfair labor practices under the Act.Otherwise, by seeking from thecourt enforcement of the court's own injunction order, the Board would necessarilydivest itself of this exclusive statutory authority, or, in the alternative, be forced topermit defiance of the injunction order in order to retain its exclusive control overthe prevention of unfair labor practices.Such a forced interpretation of the forceand effect of a contempt proceeding would be contrary to the principles and purposesof the Act .9Accordingly, I find no merit in the Respondent'sres judicatacontention.C. The interference, coercion, and restraintAs stated above, in September 1961, the Union began to organize Respondent'semployees.On September 22 of that year Respondent laid off 7 of its employees,which layoff the Board found to be discriminatory, and on September 25, 10 of itsemployees who walked out in protest of the discriminatory layoffs were discrimi-natorily discharged.While the men were out, Respondent's plant manager, Ronnie B.Robbins, in contemplating the return of the men by reason of the court injunctionorder, stated in the presence of employee Richard W. Keene that when the men cameback to work he, Robbins, would make it as rough on them as he could.loI find that this statement of Robbins', made as it was in presence of other em-ployees, constituted interference, restraint, and coercion in that Robbins threatenedreprisal against employees for engaging in concerted union activity.D. The discharge of James ShansAfter his reinstatement pursuant to the court order, Shans was assigned variouswork in the plant and ultimately became a forklift operator.He operated the fork-liftup until the time of his termination on March 29, 1962. Some of Shans' time-cards were introduced into evidence.The timecard for the week ending March 25,1962, the week before Shans was discharged, shows that Shans was late on Mondayand Wednesday morning. It also shows that on Tuesday of that week Shans wasabsent.In addition to this, Shans' time record shows that he was absent Thursdayof the week ending January 7, late on Tuesday of the week ending January 28,absent on Monday of the week ending February 4, late on Wednesday of the weekending February 11, absent on Wednesday of the week ending March 11, late onThursday of the week ending February 25, and late on Wednesday of the week end-ing January 14.Late in the day on March 29 around the normal quittingtimeof 5 p.m, Shanswas assigned to help load a boxcar on a railroad siding on the Respondent's premises.In charge of this loading operation was Thomas Wilson,an assistantforeman.110 SeeDenverBuilding and ConstructionTradesCouncil,et al.(The Grauman Company),82 NLRB 93, 94.10 From the credited testimony of Richard Wayne KeeneAlthough Keene did not testifyat the hearing before me,he didtestify at the court proceeding in the 10(j) caseTheparties stipulated that his testimony, if he testified in the present proceeding, would bethe same as that which he gave at the 10(j) proceeding.While it is true that I did notpersonally have the opportunity of observing Keene, I, nevertheless, find his testimonycredible in view of the fact that he was not a union sympathizer, nor did he go out onstrikewith other employees or join the Union.On the contrary, he worked during theentire strike.On the otherhand,I had a chance to personally observe Ronnie B Robbinswho denied Keene's testimony.My observation of Robbins is that he was somewhatevasive and, althoughI do not findhim a completely incredible witness, I do not credithis denial in this particular respect11On the admissionsof RonnieRobbins, the plant manager, Wilson was normally incharge offive and six men and coulddirect them and was authorized to direct them attheir workAlthough he wasnot a seniorsupervisor with broad, general authority, it isclear that Wilson independently directed the men who worked under himRobbins alsoadmitted thathe couldeffectively recommend discharge, and could release men from their DuBOIS CHEMICALS, INC.61Also working at this loading task was Johnny McKenzie, who about 4:45 p.m. wasasked by Plant Foreman Rocky White to stay to help load the car after the rest ofthe employees in the plant left.McKenzie and Wilson were working in the cartaking boxes from flats 12 or pallets brought by Shans and placing them within theboxcar.Up to 5 o'clock other employees had been helping load but at 5 o'clockthey all left with the exception of McKenzie, Shans, and Wilson.At approximately5 o'clock, or shortly thereafter, all of the boxes required to complete filling the carwere loaded with the exception of 150 which were on 3 flats.At approximately thattime or shortly thereafter, Palmer, who was then the branch manager and head ofthe entire Dallas operation, came back and handed a letter to McKenzie and anotherto Shans.The letter, on the letterhead of the Respondent, given to Shans was datedMarch 21, 1962, and informed Shans that on March 20, 1962, Shans had absentedhimself from the plant and failed to call in. It stated that this was a violation of along-standing rule that employees must call in if they are unable to report for workfor any reason.The notice also informed Shans that a second offense of this sortwould result in dismissal. In addition to the foregoing, the letter also stated that inthe 2 weeks prior to the date of the letter, Shans had been late a total of four timesand that it was his responsibility to be at work on time.The letter also warnedShans that starting time was 8:30 a.m. and that Shans had to be there on time.Upon receiving the letter, and reading it, Shans evidently became quite irritated.He immediately started to complain that it was not right and that it was unfair.Shans then said that he was, to quote McKenzie, "fixin' to go " This was about5:13 or 5:15 p.m. according to McKenzie.However, the payroll records show thatitwas at 5:02.Wilson, who was standing nearby when this entire event occurred,did not reply to Shans' statement that he was going to leave and did nothing to stopShans from leaving. In any event, Shans placed two of the last three flats insidethe boxcar at the door and left the forklift with the third flat on it along side thecar.He then checked out and left for the day.According to Wilson, what Shans said when he read the letter was, "This ain'tright and I am going."This testimony is corroborated by the testimony ofMcKenzie to the same effect.On the other hand, Shans testified that close to 5:10p.m. he told Wilson that he was going to get three more pallets and place them atthe door of the boxcar and then leave because he had to go downtown.Wilson,according to Shans, did not say anything but Johnnie McKenzie who rode to andfrom work with Shans said, "Don't go off and leave me. I don't want to miss myride."McKenzie did not testify to any such conversation, and, in fact, it would seemthat his testimony was directly contrary to that of Shans.On my observation ofbothWilson and McKenzie, and because of this discrepancy in the testimony ofShans, I find that McKenzie and Wilson were the more reliable of the two witnessesand I credit the Wilson version of the incident.Therefore, I find that Shans didwalk off the job without the permission of Wilson, his immediate supervisor, and didnot complete his assigned work:The following morning, Shans, in the presence of Wilson, was brought to Palmer'soffice on Palmer's orders.According to Wilson, whom I credit, Palmer asked Shanswhy the latter left the night before.Wilson could not remember what Shans hadanswered.Shans testified that Palmer wanted to know what had happened at thecar the evening before and that Shans had answered that he did not know anythinghad happened.Palmer then said that he referred to the loading. Shans answeredthat it was all finished and that he had put the pallets where McKenzie and Wilsoncould reach them. Palmer then told Shans that he could not use the latter anymorebecause he needed somebody who was going to get the work done.Harvey A. White, Jr., also known as Rocky White, plant foreman, testified crediblythat on the particular evening in question he told Tom Wilson to hold Shans untilthe boxcar was finished, but that Shans walked off despite the fact that he was toldto stay.He saw the letter that was given to Shans on the day of Shans' dischargewhen it was being typed in the office.He saw the letter once again after it was de-livered to ShansThe next time he saw the letter, it was torn up and thrown outsidethe door in the back of the plant between the plant and the railroad track.RonnieRobbins, Palmer, and White pieced the letter together.The Respondent maintains that Shans was discharged for cause. I agree.Asthe Board found in the earlier case, Shans had originally been laid off and dischargedday's work.Additionally,Wilson is salaried whereas the employees who worked underhim were hourly paid.Accordingly, I find that Wilson was a supervisor within the mean-ing of the Act.12A flat is a platform which is picked up by the forklift truck and upon which is piledthe material to be loaded. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatorily.Upon his reinstatement to full employment status he was ulti-mately assigned to a fairly responsible job, the operation of the forklift.On theother hand, Shans did not make a good record. The timecards which were intro-duced into evidence showed that Shans had a bad absentee and late record.Ap-parently this did not phase him.When he was finally warned about his failure tonotify his employer when he absented himself and further warned about his repeatedlate reporting, he lost his temper and walked off the job before completing the workto which he was assigned.This conclusion that he walked off the job without per-mission is supported by the torn letter of warning and the precipitatemanner inwhich he left his work without explanation.As noted above, I do not credit Shans' denial that he did not walk off the job. Itis true that he brought the flats to the door of the car but the job of loading the carwas not finished.This is demonstrated by the fact that Wilson and McKenzie workedfor almost a half hour after Shans left to finish loading the car.McKenzie knewthat he could not leave.It cannotbe concluded that Shans had less knowledge.Counsel for the General Counsel attempts to make a point of the fact that afterShans announced he was leaving Wilson said nothing to him.However, it wasapparent from the circumstances surrounding Shans' leaving that nothing that Wilsoncould have said would have stopped the angry Shans from leaving the job afterreceipt of the letter.The General Counsel also seeks to make additional argument over the possibilitythat Shans and McKenziewere beingworked to make up for being late without beingpaid overtime.There is no proof either were docked for being late.Accordingly,they could have been worked overtime. Furthermore,there is notestimony thatMcKenzie was not paid for workingalmosta full half hour overtime. In any event,McKenzie worked without protest after being told to do so. I conclude thereforethat Shans refused to work not because of lack of pay or for any excusable reasonbut only because he took offenseat a warningwhich came only after repeated viola-tions on his part.While the Respondent may have committed other unfair labor practices with re-gard to Shans and others in the past, Shans was thereby not excused from performingproperly after his reinstatement nor was the Respondent estopped from exercisingits rights as an employer merely because it committed unfair labor practices in thepast.While the Respondent's record with regard to past unfair labor practices maynot have been good and did indeed give rise to suspicion when Shans was discharged,and although I do not overlook this record or Ronnie Robbins' earlier threat tomake it rough on the reinstated employees, I cannot conclude on the record beforeme that a preponderance of the credible evidence supports a finding of discriminatorymotivation.Accordingly, I find that Shans was discharged for cause and not for reasons whichare violative of the Act.E. The discharge of Judge McGeeLike Shans, Judge McGee was one of the employees reinstated by the court order.However,McGee was a long-time employee of the Respondent having been em-ployed since 1956.He was discharged on May 25, 1962.McGee, like Shans, testi-fied in the injunction proceeding and he also testified in the earlier case againstRespondent and in the contempt proceeding.Additionally,McGee was unionsteward of the shop at the time of his discharge.In February 1961, a new crane was installed in the Respondent's plant and atthat time McGee was made crane operator. This was before the union activitywhich culminated in the strike.For most of the time from then on McGee operatedthe crane in addition to other assignments in the plant.The crane was the singlemost expensive piece of equipment in the plant and McGee, having been placed incharge of the same, must have been considered a very competent and trustworthyemployee at the time.The crane operator has, as part of his job, the duty of liftinghoppers of materials, which are used in making powdered soaps, from the floor ofthe plant to a position above a machine called a mixer. The hopper is filled at thefloor of the plant and the crane then lifts the hopper from the floor of the plant toa point up above the mixer where it is lowered over a grate which covers the top ofthe mixer.This grate has a trip, which is a piece of metal, which opens the bottomof the hopper and permits the powdered material to fall from the hopper throughthe grate into the mixer.The mixer, in turn, has a door at the bottom which, whenopen, permits the mixed material to fall into a hopper located below the mixer whichis known as a "holding hopper." The funnel-shaped holding hopper, in turn, has adoor or gate or valve in the bottom which, when open, permits powdered materialto be loaded into shipping containers.This gate is made of sheet metal and is oper- DuBOIS CHEMICALS, INC.63ated by a handle bolted to it.When the handle is pulled away from the bottom ofthe hopper,thematerial falls out.This sheet metal gate is homemade and wasfashioned by hand by Ronnie Robbins and McGee. The handle which opens andcloses this gate is fastened onto it by a bolt which goes up through the gate andthrough the handle and then is fastened with two nuts on top.The valve is not completely tight fitting and the handle tends to become loose.Light powders or certain mixtures tend to sift through and some of the mixture, nomatter how carefully the gate is closed,falls to the floor and is lost.However, ifthe gate is properly tightened and carefully closed in place the loss is minimal.On the day on which he was discharged, McGee was at his usual work operatingthe crane.Early that day, McGee assisted one of the other employees in fillingthe hopper which is used to bring the material to the top of the mixer.When thiswas filled down on the floor of the plant McGee walked past the bottom of theholding hopper, and continued on upstairs.McGee admitted that he did not stopto examine the holding hopper gate but rather looked at it in passing.Then hewent upstairs, entered the crane and commenced lifting the hopper from the floorto the top of the mixer.After he had dumped the powder into the mixer and hadturned on the mixer, he waited until the mixer had completed its work.He thenopened the door of the mixer and let the mixed material fall into the holding hopper.He was returning the empty upper hopper down to the floor when he heard anotheremployee, Granville,calling to the effect that Ronnie Robbins wanted McGee to goto the bottom of the holding hopper and finish letting out the mixture.McGeewent down to the holding hopper and he saw that some of the powdered mixturehad sifted out onto the floor.According to McGee, approximately 180 poundsfell on the floor out of which approximately 160 were recovered so that there wasa total loss of not morethan 20pounds.McGee testified that he, himself, filled up the drums of material recovered fromthe floor and these were not specially marked as having been contaminated.Also,according to McGee, this sort of thing happened all the time and, as a matter offact,when the handle on the gate at the bottom of the hopper loosens up there arefrequent losses.Sometimes, by reason of this, according to McGee, the hopper loadmay run 100 pounds short.McGee further testified that both he and other em-ployees had from time to time let some of the powdered material fall on the floorand none of them were ever warned about it nor where they threatened with dis-charge.McGee stated,as an example, that some time before his discharge he rana batch of other type of material and it had packed so tight in the mixer that whenhe opened the gate at the bottom of the holding hopper, all the material came outat once and flowed over the drum into which it was being loaded, and before hecould cut it off about 20 or 30 pounds of material was spoiled and contaminated.Yet, according to McGee, he was neither warned nor reprimanded for that spillage.Also according to McGee there were losses in other parts of the plant.For in-stance,McGee testified that in one instance an employee named George Johnson,a striker who had abandoned the strike almost immediately after it had started, wasworking in the liquid section mixing material in a container called a kettle whenmuch of the material spilled over onto the floor resulting in a big loss.Another timesome liquid soap frames were put together and filled ona Fridaynight and on thefollowing Monday morning when the men returned to work all of the soap had runout of the frames.Another time employee Johnson put the wrong ingredients intoa batch of mixture and about twelve 55-pound drums of mixture had to be dis-carded.When Johnson had messed up that batch,Ronnie Robbins,the plantmanager,found out about it.But he patted Johnson on the shoulder and told John-son that he "would learn one day." To McGee's knowledge Johnson was neverdisciplined or criticized for his actions in mixing the wrong materials or for anyspillage.Neither was McGee ever criticized for spilling the powder on the floorbefore the accident for which the Respondent claimed he was discharged.However,McGee did admit that one time after he had returned from the strike and was up-stairs(the floor where the top of the mixers were located)weighing up wettingagent,a material that was put into the powdered soaps, the man who operated thecrane put up a wrong batch of material and told McGee that it was one thing whenitwas really another.As a result,McGee weighed some wetting agent and put itinto the batch and put it in the wrong hopper due entirely to the other individual'simproper instructions.McGee, in spite of his denials that it was his fault, wascriticized at that time and was told by Ronnie Robbins that if it happened again hewouldbe discharged.As related above, the incident in which the material was spilled on the particularmorning in question occurred about 8:45.Ronnie Robbins was in the area when ithappened, or shortly after it happened.Robbins said nothing to McGee at that 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime,according to McGee.That same day, a little before noon,McGee was in-jured when a drum of material slipped off a platform.As a result of this accident,McGee was placed in an ambulance and taken to a hospital.He was examinedat the hospital but was soon released and returned to the plant about 3 p.m..About5 o'clock on that day Rocky White, the plant foreman, told McGee that he hadsome bad news for him; that after he punched out for the day he was to be let go.McGee asked the reason and White answered that McGee had spilled 800 poundsof powder in the morning.McGee denied that he had spilled any such amount, towhich White replied that he did not know how much McGee had spilled becauseWhite had not seen it and had gotten the information from Ronnie Robbins.McGeethen asked to see Koontz, the branch manager.White told him that Koontz wasgone.McGee then sought out Ronnie Robbins and confronted the latter with whatWhite had said.According to McGee he told Robbins that the latter well knewthat the spillage did not total 800 pounds.Then Robbins told McGee that he didnot know how much it was, but that he received an order to the effect that whena man messes up, they let him go.McGee reminded Robbins that when Johnsonmixed an improper batch Robbins did not discharge him. In answer Robbins merelytoldMcGee to return the following Tuesday for his final check.This ended theconversation and McGee's employment.In connection with the spilling of the powder, McGee further testified that abatch of release, which was the material he was mixing on the date in question,weighed approximately 5,000 pounds.He further testified that although there wasa sump or drain underneath the area in which the material was spilled, very littleof it got into the drain so that very little of it was ruined by falling into the drainwhich was wet normally.McGee further testified that ordinarily when he was operating the crane andready to dump the mixture in the mixer into the holding hopper he would call downand ask whoever was down below at the bottom of the holding hopper to look atthe hopper and make sure that the gate was closed. But on the occasion in questionthey were shorthanded and Robert Granville, who would ordinarily have been downnear the bottom of the hopper, was called to another part of the plant to assistRonnie Robbins in repairing a broken steam hose.Thus, at the time that the releasefell through the hopper door there was no one down there with whom to check.William Chatman, a fellow employee, who had also gone on strike, testified thathe had worked for the Respondent from January 4, 1959, and was still working forthe Respondent at the time that he testified.He worked for about a year 2n theliquid soap department preparing soaps and operating the soap kettles.He furthertestified that when he came back from the strike he helped George Johnson, who hadonly been out on strike a week.The witness remembers the instance when Johnsonmade an improper batch of liquid.That was in the spring of 1962. Johnson hadput an improper ingredient into the batch of liquid and when Ronnie Robbins andRocky White learned of this, Ronnie put his arms around Johnson and said laugh-ingly, "You will learn."This testimony would seem to support the testimony ofMcGee to the effect that Johnson, who lost a great deal of material, was not punishedand was offered favored treatment.According to Chatman, about 2,200 gallons ofmaterial were ruined by Johnson's mistake on that day. Some of it was reworkedand some it had to be thrown away, but according to Chatman there were 7 to 12drums each holding some 55 gallons which had to be destroyed. Johnson, accordingto Chatman, is still working for the Respondent.Chatman also testified, as did McGee, that he had seen a lot of liquid soap madeand spilled on the floor and that it was not necessary to spill soap on the floor duringthe procedure of soap manufacture.Chatman testified that he himself had spilledsoap on the floor, yet he did not receive any punishment.With regard to the spillingof powder out of the holding hopper, he, Chatman, had seen powder spilled on thefloor and at one time someone had left the door open and the whole batch was on thefloor.This occurred before the strike. It still occurs to a limited extent at the presenttime and was occurring at the time that McGee was discharged.However, Chatmanagreed that the spillages of powder were not large recently and there was not spillageevery time the bottom hopper was used. Chatman also admitted that when he wasoperating the crane he never spilled anything from the hopper because he alwayscalled down and made sure someone had closed the door on the holding hopper.In contrast to the testimony of Chatman and McGee, Russell Koontz, Jr., theformer branch manager of the Respondent's Dallas branch, and the person in overallcharge of the entire operation at Dallas at the time of the incident here in question,testified that, although he was not present when the actual incident occurred, he sawimmediately afterward the mess and the results of the spillage.The material waspoured onto the floor around a scale which was immediately under the opening at DuBOIS CHEMICALS, INC.65the bottom of the holding hopper.Also in the immediate area was a sump or draincovered by a grate. By volume, the material that was on the floor at that time wassome 200 to 400 pounds and the rest of the spilled material was poured down thedrain or sump which was 8 to 12 inches deep. Accordingly there would be some 200to 400 pounds of material in the drain.Koontz, a trained chemical engineer andexperienced manager, estimated that there were about 800 pounds spilled.Koontzfurther testified that it was impossible to recover any of the material which waswithin 2 or 3 inches of the floor or in the drain inasmuch as this material wouldhave been contaminated by either dampness on the floor or by water or other ma-terialswhich were already spilled on the floor from other operations in the plant.According to Koontz the amount which McGee said was recoverable was certainlynot recoverable and he would estimate that between 400 and 500 pounds out of the800 pounds which was spilled had to be destroyed as unreclaimable.Koontz further testified with regard to McGee's statement that there was alwayssome spillage of powder, that there might have been a pound or two of powderdust scattered around the area on any individual working day, but the amount ofspillage that he observed after McGee made his error was very much greater thanthe amount that was usually spilled on the floor in the ordinary course of work.He did not remember exactly how many drums were not recoverable, but he didknow that when they made the recovery after the spillage they were some drumsshort of the material.He further testified that he remembered that they had dis-charged two or three people prior to McGee for the same type of thing.However,upon cross-examination, Koontz could not remember with any definitiveness anyother occasion when McGee had spilled chemicals prior to May 21.He statedhowever that he had seen him spill some of the materials and it was just withregard to the details and the dates that he was vague. In fact, his recollection wasthat one of these incidents was about a week or two before the incident of May 25.He further testified that McGee was continuously spilling wetting agent and thatthe man was just generally sloppy in his work. Since the wetting agent cost 30 to40 cents a pound, if a small amount was spilled it was rather a good-sized loss tothe Respondent.Rocky White, the plant foreman, testified that he observed that the powder thatwas spilled on the floor the day McGee was discharged was spread out all overthe floor and his estimate as an experienced hand and foreman was that somewherebetween 800 and 1,000 pounds was spilled.White further testified that he cameback to where McGee was working and asked him what happened and McGee saidthat the gate was open.According to White, he asked McGee why the latter didnot see that the gate was shut and McGee answered that he thought it was shut.White admitted that he did not know how much of the material was reclaimed.White further testified that he had warned McGee before this occurrence at ameeting held perhaps 3 or 4 days to a week before McGee was discharged on the25th.He had called all the men together and told them that they were all workingtoo sloppily.He specifically singled out McGee and warned him about dumpingmatter on the floor.He told McGee that he would hold him entirely responsiblefor it because he was the one who was doing the dumping.When White warnedMcGee, McGee said that White was not holding him responsible for anything atwhich point Ronnie Robbins said, according to White, "We are not here to argue,Judge McGee, you are here to do as you are told."White also testified as to a Henry Walker who worked for the Respondent fromJanuary 17 to July 22, 1962.Walker operated the same crane that Judge McGeehad operated and was discharged on July 22 because he had "messed up" approxi-mately 5,000 pounds of powder.Another employee, Theophilis Wesley, was alsodischarged for like reason.And another employee, Dess Ateway, was dischargedfor the same reason.He also discharged an employee named Walter Brown forputting too much wetting agent into a product.White was quite emphatic in stating that there was a sufficient crew on the dateofMcGee's discharge, and that the established rule was that the man who, wasoperating the crane and dumped the hoppers and the mixing machine was responsiblefor seeing that the bottom gate of the holding hopper was closed.The reason forthis is that there is no one man assigned to check the gate of the holding hopper.Therefore, since the crane operator is the one who does all the dumping and themixing, it is he who is necessarily responsible for seeing to it that the gate is closed.Of course, if someone is around at the bottom, the crane operator may call to thatindividual, but basically and primarily the responsibility is the crane operator's.White also testified as to the case of George Johnson.He stated that there wasonly one time when Johnson made an improper mixture and at that time therewas no loss of materials.The mixture which Johnson was working with was 66DECISIONS OF. NATIONAL LABOR RELATIONS BOARDrecoverableand theydid not infact throw any of it away.However,on cross-examinationhe did admit that he did not really remember whether or not anyof the material that Johnson mixed was thrown away.Koontz and White were supported in their testimony by Ronnie Robbins.Healso testified that the powder was piled up around the scale in the morning ofMcGee's discharge and he stated that the trough or sump in that area was full andwas backed up underneath the scale.After he had observed the powder and theconditionof the material on the floor he told Rocky White to get it cleaned upand from there he went to theofficeof Koontz, the branchmanager.They dis-cussed the situationand came to the conclusion that itwas timeto lay McGee offbecause this wasnot thefirst instance where he had messed up and his attitudetoward the job was not right.They knew that McGee could do the job and thathe knew the job and that he had been at ita long time andthey felt that his attitudewas an"I don't care" one.Lateron inthe day when McGee came to discuss thedischarge with him he told McGee that it had been fully discussed and that McGeewas to be laid off.Robbins also testified as to the prior warning to McGee.When Koontz be-came branchmanager inApril 1962 he warned all of the employees by calling thewhole plant together and told them he was displeased with themanner inwhich themen weredoing the work.He said they were messy.He told everyone to buckledown and do a better job. Robbins testified further that he was present whenwithin a week or so before McGee's discharge, Rocky White had personally warnedMcGee about the sloppy way in which he was performing.The witness with whom I was most impressed was Koontz. At the time hetestified, Koontz was no longer connected with the Respondent and was in a manu-facturingbusinessof his own.He voluntarily terminated his employment andalthough his relations with the Respondent appeared to be good, he was, at least,a free agent with no pressure on him by either the Union or the Respondent.Accordingly, and from my observation of him on the witness stand, I credit histestimony to the effect that he had instructed both Rocky White and Ronnie Robbinsto give oralwarningstoMcGee for sloppy work and lackadaisical attitude. I alsocredit his testimony to the effect that about 800 pounds of mixture was on thefloor after the spilling occurrence and that this was an unusual amount.Althoughhe was hard pressed to remember details of prior incidents involving McGee, Icredit generally his testimony that McGee had been involved in such earlier incidents.Finally, I credit his testimony that McGee had frequently spilled wetting agent, anexpensive component of many of the Respondent's products, and that after the in-cident here in question, he talked McGee's general performance over with Robbinsand they had together concluded that this was but theculminationof a series ofincidents and required McGee's discharge.BecauseI credit Koontz, I also credit those portions of Robbins' testimony whichare corroborated by Koontz, namely, that about 800 pounds of powder spilled onthe floor and much of that was unreclaimable; that McGee had been warned beforeand had been specifically warned that he was responsible for making certain thatthe gate at the bottom of the holding hopper was closed when the mixer was dumped.In this respect,I also creditthe testimony of White to the same effect and to theeffect that when warned McGee told White that the latter was not going to hold himresponsible for anything.I credit, additionally, the testimony of White that John-son had been involved in only oneincidentand that in that instance there hadbeen little actual lossThus I find that McGee was warned. I also credit White, as corroborated byKoontz, that other employees had been discharged for similar incidents. I alsofind, because of the mutual corroboration, that the spillage on the morning ofMcGee's discharge was far in excess of that which normally could be expected tosift through the somewhat defective holding hopper valve or gate. In this respectI do not credit McGee to the effect that only 20 pounds had been unreclaimable.McGee, the person responsible for seeing that the gate was shut, admitted thathe took only a glance, in passing, at the holding hopper and the gate seemed to beclosed.He admitted he did not stop to make a close inspection before he wentupstairs to start the dumping and mixing procedures.While it is true that nor-mally someone is in the immediate vicinity of the holding hopper gate and whileitmay be that on the day in question the Respondent's plant was understaffed,thisdid not relieve the responsible individual,McGee, from acting with duediligence in accordance with instructions specifically given him. I therefore findthatMcGee, after receiving warning for sloppy work, and being told that he wasresponsible, disregarded the specific instructions despite the warning.The issue that remains is whether the fact that this incident was the culminationof a series of incidents and that McGee did, in fact, disobey specific orders, was DuBOIS CHEMICALS, INC.67used as a pretextor whether McGee was actually discharged for cause.As statedabove, the Respondent had engaged in other, serious unfair labor practicesandMcGee was not only a witnessagainst theRespondent in all the other cases butwas also a shop steward andleading unionadherent.Thus his discharge coming asitdid andat the timethat it did was most suspect.Also, I credit Chatman andMcGee to the effect that therewas spillageand waste in other earlier instances inthe plant which went unpunished.But, asI have already found Koontz to be acredible witness, I find very persuasive his testimony that he warned the men aboutsloppy work and that he caused to have McGee specifically warned.Moreover,Koontz was, at thetime, anew branch manager trying to make the plant moreefficient.Additionally, he had not engaged in other unlawful discharges, norhad he countenanced the former management laxness that had left unpunished thewaste and poor work. Therefore, Koontz' testimony to the effect that McGeewas dischargedas a culmination of a seriesof incidents of carelessness is believableunder all of the other circumstances, and on the record as a whole I find that McGeewas not singled out for special treatment and was discharged for cause and notfor antiumonreasons.Accordingly I find that in the discharges of McGee and Shans by the Respondentdid not violate Section 8(a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connectionwith the operations described in section I, above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices within themeaning of Section 8(a) (1) of the Act, it is recommended that Respondent ceaseand desist therefrom and that it take certain affirmative action in order to effectuatethe purposes of the Act.It having been found that the Respondent has engaged in certain acts of inter-ference, restraint, and coercion, it will be recommended that Respondent ceaseand desist therefrom.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1The Respondent, DuBois Chemicals, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.United Packinghouse, Food & Allied Workers, AFL-CIO, Local 398, is a labororganization as defined in Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) of theAct.4.By discharging employees James Shans and Judge McGee, the Respondent didnot engage in discriminatory conduct within the meaning of Section 8(a)(3) and(1) of the Act.5.Theaforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this proceeding, it is ordered that the Respondent, DuBoisChemicals,Inc., its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Threatening its employees with reprisals for having engaged in strikes orother concerted protected activity.(b) In any like or related manner interfering with, restraining, or coercing em-ployees in the exercise of the right to self-organization, to form labor organizations,to join or assist the above-named Union, or any other labor organization, to engagein other concerted activities for purposes of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities.727-083-64-vol 144-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take thefollowing affirmative action necessary to effectuate the policies of theAct:(a) Post at its plant in Dallas, Texas, copies of the attached notice marked"Appendix." 13Copies of said notice, to be furnished by the Regional Director forthe Sixteenth Region, shall, after being signed by an authorized representative ofthe Respondent, be posted immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered, defaced, or covered byany other material.(b)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Intermediate Report and Recommended Order, what steps theRespondent has taken to comply herewith.14It is further ordered that unless on or before 20 days from the date of receiptof this Intermediate Report and Recommended Order the Respondent notify saidRegional Director in writing that it will comply with the above order that the Na-tional Labor Relations Board issue an order requiring that it take such action.It is further ordered that paragraphs 6, 7, 8, and 11 of the complaint herein bedismissed."In the event that thisRecommendedOrder be adopted by the Board, the words "ADecision and Order"shall besubstituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."14 In the event thisRecommendedOrder be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps theRespondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notifyour employees that:WE WILL NOTthreaten our employeeswithreprisals for engaging in unionactivityor other protected concerted activities.WE WILLNOT in any like or related manner interfere with,restrain,or coerceour employees in the exercise of their rights to self-organization,to form, join,or assist any labor organizations,to bargaincollectivelythrough representativesof their own choosing,to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection,or to refrain from anyor all such activities,except to the extent that such right may be effected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the National Labor RelationsAct, as amended.All our employees are free to become or remain,or to refrain from becoming orremaining,members of any labor organization,except to the extent that this rightmay be effected by an agreement conforming to the provisions of Section&(a) (3)of the National Labor RelationsAct, asamended.DuBoIs CHEMICALS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate with the Board's Regional Office, Sixth Floor,Meacham Building, 110 West Fifth Street, Fort Worth, Texas, Telephone No.Edison 5-4211, Extension 2131, if they have any question concerning this notice orcompliance with its provisions.